PER CURIAM.
This is an appeal from a writ of review proceeding challenging action by the City Council of Lincoln City approving construction of a sewer-pump-station facility at the 35th Street beach access in Lincoln City, Oregon.
The order to be reviewed is that of the Lincoln County Circuit Court, which affirmed the action of the City Council of Lincoln City in approving a conditional-use permit for the facility.
The dispositive question presented is:
May a city construct a sewer-pump-station structure in a dedicated public street right-of-way where the city does not own the underlying fee title, and where the structure would substantially obstruct use of the street as a public thoroughfare and would interfere with ingress and egress by abutting property owners?
The answer is no. Hyland v. City of Eugene, 179 Or 567, 173 P2d 464 (1946); Iron Works v. O.R. & N. Co., 26 Or 224, 37 P 1016, 46 Am St R 620, 29 LRA 88 (1894); Church v. The City of Portland, 8 Or 73, 22 P 528, 6 LRA 259 (1889).
Reversed and remanded.